

116 HR 6587 IH: Social Media Fraud Mitigation Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6587IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Kinzinger introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the creation and use of fake social media accounts or profiles and the sending of fraudulent emails or other electronic messages.1.Short titleThis Act may be cited as the Social Media Fraud Mitigation Act.2.DefinitionsAs used in this Act, the following definitions apply:(1)The term social media company means any individual, business, organization, or other similar entity who owns, manages, or operates a social media platform to facilitate foreign or interstate commerce.(2)The term social media platform—(A)means a website or internet medium that—(i)permits a person to become a registered user, establish an account, or create a profile for the purpose of allowing users to create, share, and view user-generated content through such an account or profile; (ii)enables one or more users to generate content that can be viewed by other users of the medium; and(iii)primarily serves as a medium for users to interact with content generated by other users of the medium; and (B)does not include—(i)any such platform that serves fewer than 100,000 users;(ii)an email program, message board program, email distribution lists, multi-person text message groups, or a website that is primarily for the purpose of internet commerce; (iii)a private platform or messaging service used by an entity solely to communicate with others employed by or affiliated with such entity; or(iv)an internet-based platform whose primary purpose is—(I)to allow users to post product reviews, business reviews, travel information and reviews; or(II)to provide news or entertainment content, but that may also include a comment section for users to discuss such news or entertainment.3.Criminal offenses related to fraudulent social media accounts or profiles and fraudulent emails or other electronic messages(a)Fraudulent accounts or profilesWhoever causes financial or physical harm, or threatens financial or physical harm to any individual, and uses the name or likeness of another individual to—(1)create or maintain an account or profile on a social media platform that purports to be an account or profile of another individual without the consent of the individual whose name or likeness is used; and (2)post or send one or more messages on or through an account or profile described in paragraph (1), shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both, except that if the person has previously been convicted under this subsection, such person shall be fined under such title, imprisoned for not more than 5 years, or both. (b)Fraudulent emails or other electronic messagesWhoever causes financial or physical harm, or threatens financial or physical harm to any individual, by sending an email or other electronic message that contains identifying information belonging to any other individual, including a name, domain address, or phone number—(1)without obtaining the other individual’s consent; and(2)with the intent to cause a reasonable person who is a recipient of the email or other electronic message to believe that the email or electronic message was sent by or authorized by the other individual, shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both, except that if the person commits the offense with the intent to solicit a response by emergency personnel, such person may be fined under such title or imprisoned for not more than 6 years, or both. 